The addition of furniture to an unfurnished apartment does not create a new and different housing accommodation. Therefore, the landlord may not collect more than the established maximum rent for the housing accommodation unfurnished unless and until such an order is issued by the rent administrator. The collection of any amount over the established maximum rent prior to the issuance of any such order by the administrator represents an overcharge. Present — Nolan, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ. [280 App. Div. 805.]